Petitioner’s motion to dismiss the State’s notice of appeal under 13 V.S.A. § 7556(c) for lack of jurisdiction is denied.
13 V.S.A. § 7556(c) provides for an appeal of the conditions of release by the State to the Supreme Court. Jurisdiction for the appeal is established by the timely filing of a notice of appeal with the court that imposed the conditions of release. See V.R.A.P. 3. The State’s notice of appeal was timely filed on December 16, 1985. The error in the place of filing did not affect the jurisdiction of the Court to hear the appeal. See V.R.A.P. 4. (If a notice of appeal is mistakenly filed in the Supreme Court, the clerk of the Supreme Court shall note the date on which it was received and transmit it to the clerk of the superior court, and it shall be deemed filed in the superior court on the date so noted.)